The property sold in this case was the right of Tincey Moore, as tenant in dower, in the lands of her late husband; and the dower had not been laid off.
Cullen, for the rule.
Saulsbury and McFee, contra.
Graham was the purchaser; and now objected to the sale, because he could get no .title ; the dower (not assigned) being no estate liable to be levied on or sold. (13 Wend. Rep., 524; 10 Ib., 414, 528; 2 Cowen's Rep., 638; 1 Cruise Dig., 131, 194-5; 14 Mass. Rep., 378.)
Mr. Saulsbury said, caveat emptor; but the court set aside the sale.
Rule absolute.